Exhibit 10.1




Board of Director Compensation
(effective as of May 18, 2016)




Retainer:
 
Retainer fees are paid quarterly, at the end of each quarter. Fees are as
follows:


 
 
 
 
 
 
Annual cash retainer:


$122,500


 
 
Additional retainer for Lead Independent Director:


$35,000


 
 
Additional retainer for Audit Committee:


$10,000


 
 
Additional retainer for Audit Committee chair:


$20,000


 
 
Additional retainer for Compensation Committee chair:


$20,000


 
 
Additional retainer for Governance Committee chair:


$15,000


 
 
Additional retainer for Policy Committee chair:


$7,500


 
 
 
 
Equity Grant:
 
Directors are awarded an annual equity grant of $145,000 in deferred stock units
(“Automatic Stock Units”), awarded annually on the day of the Company’s Annual
Meeting of Shareholders. The Automatic Stock Units will vest on the one year
anniversary of the grant date.
 
 
 
 
 
 
Directors may elect to have all or any portion of their Automatic Stock Units
paid on (A) the earlier of (i) the beginning of a specified calendar year after
the vesting date or (ii) their separation from service as a member of the Board
or (B) the vesting date.
 
 
 
 
Deferral of Cash Retainer:
 
Directors may elect to defer payment of all or a portion of their cash retainer
fees and any other committee retainer fees into a deferred stock unit account
(“Elective Stock Units”). Elective Stock Units are awarded on a calendar
quarterly basis.
 
 
 
 
 
 
Directors may elect to have all or a portion of their Elective Stock Units paid
on the earlier of (i) the beginning of a specified calendar year or (ii) their
separation from service as a member of the Board.
 
 
 
 
Elective Deferral Program:
 
Directors may elect to defer to a later year all or a portion of their annual
cash retainer and any other fees payable for their Board service into
alternative investment options similar to the options available under Northrop
Grumman’s Savings Excess Plan.
 
 
 
 





